                   Case 3:18-cv-04571-JD Document 41 Filed 10/26/18 Page 1 of 3



    1   STEVEN RIZZI, Admitted Pro Hac Vice
          srizzi@foley.com
    2   RAMY HANNA, Admitted Pro Hac Vice
          rhanna@foley.com
    3   FOLEY & LARDNER LLP
        90 PARK AVENUE
    4   NEW YORK, NY 10016-1314
        TELEPHONE: (212) 682-7474
    5   FACSIMILE: (212) 687-2329
    6   BARRY G. FELDER, CA Bar No. 175658
          bgfelder@foley.com
    7   FOLEY & LARDNER LLP
        555 SOUTH FLOWER STREET
    8   SUITE 3500
        LOS ANGELES, CA 90071-2411
    9   TELEPHONE: (213) 972-4500
        FACSIMILE: (213) 486-0065
  10

  11    Attorneys for Defendants
        LSI Corporation and Avago Technologies U.S. Inc.
  12

  13                                UNITED STATES DISTRICT COURT

  14                             NORTHERN DISTRICT OF CALIFORNIA

  15                                    SAN FRANCISCO DIVISION

  16    CARNEGIE MELLON UNIVERISTY,                    ) Case No. 3:18-cv-04571-JD
                                                       )
  17                                      Plaintiff,   ) NOTICE OF CHANGE OF LEAD TRIAL
                                                       ) COUNSEL
  18                  vs.                              )
                                                       )
  19    LSI CORPORATION AND AVAGO                      )
        TECHNOLOGIES U.S. INC.,                        )
  20                                                   )
                                       Defendants.     )
  21                                                   )
                                                       )
  22                                                   )

  23

  24

  25

  26

  27

  28

                                                       NOTICE OF CHANGE OF LEAD TRIAL COUNSEL
                                                                          Case No. 3:18-cv-04571-JD
4824-1052-2230.1
                      Case 3:18-cv-04571-JD Document 41 Filed 10/26/18 Page 2 of 3



    1              Please take notice that Steven Rizzi has assumed the role of lead trial counsel for Defendants LSI
    2   Corporation and Avago Technologies U.S. Inc. herein. The Clerk is respectfully requested to note this
    3   change on the Court’s Docket.
    4

    5

    6     Dated: October 26, 2018                                 FOLEY & LARDNER LLP
    7

    8

    9                                                             /s/ Steven Rizzi_________________
                                                                  Steven Rizzi
  10                                                              Attorney for Defendants

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                            NOTICE OF CHANGE OF LEAD TRIAL COUNSEL
                                                                               Case No. 3:18-cv-04571-JD
4824-1052-2230.1
                      Case 3:18-cv-04571-JD Document 41 Filed 10/26/18 Page 3 of 3



    1                                    PROOF OF SERVICE Electronic Filing
    2
                   I HEREBY CERTIFY that on October 26, 2018, I electronically filed the foregoing with the
    3
        Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to the
    4
        Electronic Service List for this case.
    5

    6                                                 /s/ Steven Rizzi
                                                      Steven Rizzi
    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                          NOTICE OF CHANGE OF LEAD TRIAL COUNSEL
                                                                             Case No. 3:18-cv-04571-JD
4824-1052-2230.1
